Title: From Thomas Jefferson to Robert Morris, 9 April 1784
From: Jefferson, Thomas
To: Morris, Robert



Sir
Annapolis 9th April 1784

The Grand Committee, to whom was referred a Motion of the Delegates of Massachusetts respecting the Discharge of Contracts said to have been made in that State, by Order of the Q M G for ox Teams, for the Campaign of 1781, request you to give them by the earliest opportunity the best Information in your Power respecting such Contracts, whether made in that or any other State, what are discharged and what are not, and the particular Circumstances of the latter. The Committee are informed by the Delegates of Massachusetts, that one of the Contractors who brot the inclosed Letter, supposes that the Reason why the Massachusetts Contracts were not paid, whilst some others for that Campaign were paid, was that the former were made previous, and the others subsequent to your accepting the Office of Superintendent of Finance, and the Committee request Information on this Head. The Delegates of Massachusetts desire a return of the inclosed letter with your Answer.
The above enquiry going to the transportation furnished on contract only, the Committee would be glad to be informed also whether the claims for that which was procured by compulsion or other means for the same campaign have been admitted at your office and paid in equal degree. The object of this is that having  the whole article of transportation for that period under their view they be able to form a resolution either general or special as justice may require.
I have the honor to be with very high respect Sir Your most obedt. & most humble servt.
